DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2012/0299941) in view of Lin (US 2011/0141776).
Regarding claim 11, Lee teaches  A display device comprising: a display (Fig. 1 display panel 220); a first power module configured to output a first power (main power distributed by controller 300); a second power module configured to output a second power(auxiliary power distributed by battery unit 400),; and a processor (controller 300), and wherein the first power and the second power are supplied to the display (Fig. 1 shows power going to display unit 200 which includes backlight unit 210 and display panel 220), and wherein the processor is configured to sense an abnormal state of the second power module (low battery power being the abnormal state), based on the second power; and reduce a luminance of the display to less than a threshold luminance (maximum  brightness), in the abnormal state of the second power module ([0050][0052] teaches the controller will decrease light from the backlight unit 210 when to lower than a preset level (threshold/predetermined value) when battery unit is equal to or lower that predetermined critical quantity, and  wherein the first power module is configured to: cut off an output of the first power when an output amount of the first power module exceeds a threshold amount (flag value is obviously threshold value) corresponding to a state in which the luminance of the display is the threshold luminance ([0046-0047] teaches the controller will cut of main power when external power is sensed and flagged). Although Lee teaches the limitations above and further teaches the first power is cut off due to output exceeding threshold amount, he does not explicitly teach the output threshold amount is a threshold current amount.
However in the same field of maintain a power supply output load, Lin discloses a method of controlling a power supply out where the first power supply is cut off due to output exceeding threshold amount of current ([0008]overcurrent).
 Therefore it would have been obvious to one of skill in the art to combine the device as taught by Lee with the power control method as taught by Lin. This combination would provide a system that will reduce harm to the electronic device by maintaining a desired power level.
Regarding claim 12, Lin teaches wherein the first power module is configured to: identify whether the output current amount exceeds the threshold current amount after a specified time from a time point when the output current amount exceeds the threshold current amount; and cut off an output of the first power module when the output current amount exceeds the threshold current amount ([0024] teaches the error detecting circuit will determine if the power module exceeds a current threshold. Since the applicant has not defined the specified time, then it is reasonable that the specified time will be when the detection takes place).

Claim 15 is  rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2012/0299941) in view of Lin (US 2011/0141776) and Castillo (US 2017/0063149).
Regarding claim 15, Lee in view of Lin teach the limitations as discussed above but fail to teach wherein the first power module includes: a sensing circuit configured to sense the abnormal state of the second power module based on the first power and to output a detection signal after a specified time elapses from a time when the abnormal state of the second power module is; and a controller configured to cut off the output of the first power when the detection signal is received.
However in the same field of controlling power modules, Castillo teaches wherein the first power module includes: a sensing circuit configured to sense the abnormal state of the second power module (failure or fault) based on the first power and to output a detection signal after a specified time elapses from a time when the abnormal state of the second power module is sensed (since time is not defined the amount time is arbitrary); and a controller configured to cut off the output of the first power when the detection signal is received ([0042][0045] teaches the first power module senses abnormal temperature near second power module and will turn off first power module to avoid over-heating.)
Therefore it would have been obvious to one of skill in the art to combine the device as taught by Lee with the power module control method as taught by Lin and the power module control method as taught by Castillo. This combination would provide a system that will reduce harm to the electronic device by maintaining a desired power level.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 1 is indicated as allowable based on the first power module changing the overload criterion from a first threshold current amount to a second threshold current amount that exceeds the first threshold current amount, in an abnormal state of the second power module.
Claims 13-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE L MATTHEWS/ Primary Examiner, Art Unit 2621